The plaintiff in error, hereinafter called the defendant, was convicted in the district court of McCurtain county of the crime of assault to do bodily harm, and his punishment fixed by the jury at imprisonment in the county jail for one year. *Page 301 
The testimony on behalf of the state in substance shows that the defendant shot Mannie Woods, a negro, with a .22 rifle. The shooting took place on the 21st day of February, 1929, on a farm near Redlake in the southern part of McCurtain county. The testimony shows that on the day of the shooting the defendant and the prosecuting witness were at the house of Tom Gaffney, who was also a colored man; that, as Mannie Woods was leaving the Gaffney place, he had some conversation with the defendant. The testimony of the state and of the defendant as to what the prosecuting witness said to the defendant just before the shooting is in conflict. It is admitted that the defendant shot the prosecuting witness with a .22 rifle, hitting him just back of the ear.
The defendant in his testimony admits shooting Mannie Woods, and states he was standing in the front yard near a gate when Woods and a negro doctor came out of the house and started out of the gate.
"Mannie said to me, `Joe, how do you like the snow?' and I said, `You should learn how to address a white man,' and as Mannie walked through the gate he said he was a free man, and could call me what he liked; and I called him an impudent hound, and he wheeled and said, `I don't take that off of no white man.' I picked up my target and Mannie said for me to wait until he got a gun and he would mix it with me; I told him to stop and he did not, and I shot him. I believed he had a gun at the corner of the fence and that he was making for it."
The defendant called W.A. (Bill) Lofton as a witness, who testified he had known the defendant since 1908, and that his reputation in the community in which he lived for being a peaceable, law-abiding citizen was good.
The court instructed the jury not to consider this evidence as to the defendant's reputation. The defendant *Page 302 
then offered to show by the testimony of J.C. Joplin, Gus Rowland, and S.R. Bryant that they and each of them knew the reputation of the defendant in the community in which he lived for being a peaceable, law-abiding citizen, and that his reputation in that respect was good. This offer was refused by the court, and the defendant reserved an exception.
Several errors are assigned by the defendant. The only one that it is deemed necessary to consider to arrive at an opinion in this case is the eighth assignment, which is as follows:
"Error of the court in refusing to permit the defendant to prove his reputation for being a quiet, peaceable and law-abiding citizen."
It is always permissible for a person charged with a crime to offer his general reputation in the community in which he resides as being a peaceable, quiet, law-abiding citizen. Good character is admitted for two purposes, first, to raise a presumption that there must be some mistake in the testimony of the state, on the ground that a person of good character would not have committed the crime charged, and for this purpose the evidence of good character may be sufficient to create in the minds of the jury a reasonable doubt of the defendant's guilt; second, it may be introduced in evidence for the purpose of mitigation, and it is always admissible for either one or the other of these purposes. Gilbert v. State, 8 Okla. Cr. 544, 128 P. 1100, 129 P. 671; Carney v. State, 29 Okla. Cr. 83, 232 P. 451.
The punishment for assault to do bodily harm may be by imprisonment in the penitentiary for any period of time from one minute to not exceeding five years, or imprisonment in the county jail not exceeding one year. *Page 303 
Under the statute the jury might have assessed the punishment of the defendant at imprisonment for one year in the penitentiary or county jail. The evidence of the character of the defendant was of utmost importance in this case, and it was his legal right to prove it to be good by any reasonable number of witnesses. It was therefore error for the trial court to sustain the objection to the introduction of the evidence of the good character of the defendant.
Other errors are assigned, but, in the view we take of this record, it is not deemed necessary to consider them. For the error above pointed out, the judgment of the lower court is reversed.
EDWARDS, P.J., concurs.